                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:20-cv-00729-FDW

DAVID EARL WATSON,                        )
                                          )
            Petitioner,                   )
                                          )
vs.                                       )                          ORDER
                                          )
J. ANDREWS,                               )
                                          )
                                          )
            Respondent.                   )
__________________________________________)

       THIS MATTER is before the Court on transfer of Petitioner’s “2241 Petitioner for Writ

of Habeas Corpus” back to this District from the Eastern District of Virginia, Case No. 1:21-cv-

00013 (“Va.”). [See Docs. 1, 7].

       On March 1, 2019, Petitioner pleaded guilty in this Court to one count of RICO conspiracy

in violation of 18 U.S.C. §§ 1962(d) and 1963(a). [Criminal Case No. 3:17-cr-00134-FDW-DSC

(“CR”), CR Doc. 2452: Plea Agreement; CR Doc. 2459: Acceptance and Entry of Guilty Plea].

On November 21, 2019, this Court sentenced Petitioner to a term of imprisonment of 41 months.

[CR Doc. 2777: Judgment]. On December 28, 2020, Petitioner filed the instant petition, which

he titled “2241 Petition for Writ of Habeas Corpus.” [Doc. 1]. Petitioner, in part, purported “to

challenge the way the sentence is carried out” and asked the Court “to consider this Habeas Petition

in conjunction with the Covid-19 Compassionate Release initiative.” [Id. at 1]. Petitioner is

confined at PETERSBURG Low Federal Correctional Institution, which is in the Eastern District

of Virginia. To the extent Petitioner is seeking relief under § 2241 and because any such petition

would have been properly filed in the Eastern District of Virginia, this Court transferred the

petition to that court. See United States v. Vance, 563 Fed. App’x 277, 278 (4th Cir. 2014) (“A




          Case 3:20-cv-00729-FDW Document 9 Filed 08/17/21 Page 1 of 2
prisoner wishing to challenge the BOP’s computation or execution of a federal sentence may do

so via a petition for a writ of habeas corpus under 28 U.S.C. § 2241 . . . in the district of his

confinement following exhaustion of available administrative remedies.”).                       Because, however,

Petitioner also purported to seek release under 18 U.S.C. § 3582(c)(1)(A)(i) in his criminal

proceedings in this Court, the Court directed the Clerk to docket the instant petition [Doc. 1] in

Criminal Case No. 3:17-cr-00134-FDW-DSC-79.1 [Doc. 2; see CR Doc. 3075]. Rather than

address Petitioner’s motion to the extent Petitioner seeks relief pursuant to § 2241, however, the

Honorable Judge Trenga transferred the action back to the undersigned in this District. [Va. Doc.

7]. This Court will, therefore, dismiss Petitioner’s petition for relief pursuant to § 2241. See 28

U.S.C. § 1406(a).

           IT IS, THEREFORE, ORDERED that:

           1. Plaintiff’s Petition [Doc. 1] is DISMISSED.

           2. The Clerk is instructed to terminate this action.

           IT IS SO ORDERED.

    Signed: August 17, 2021




1
    Petitioner’s motion for compassionate release remains pending in his criminal proceedings in this Court.

                                                            2

              Case 3:20-cv-00729-FDW Document 9 Filed 08/17/21 Page 2 of 2
